 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
     TOLAVIUS TIMMONS,
 6                                                          Case No.: 2:17-cv-00360-MMD-NJK
             Plaintiff,
 7                                                                         ORDER
     v.
 8   MAILROOM SUPERVISOR, et al.,                                      [Docket No. 11]
 9           Defendants.
10         Pending before the Court is a letter from Plaintiff proposing settlement terms. Docket No.
11 11. It is not clear why this letter was filed with the Court, and settlement discussions are generally
12 confidential. Cf. Local Rule 16-5. As such, the Court SEALS and STRIKES this letter.
13         IT IS SO ORDERED.
14         Dated: March 26, 2019.
15
                                                  ____________________________________
16
                                                  NANCY J. KOPPE
17                                                UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                     1
